210 Ga. App. 717 (1993)
437 S.E.2d 490
PALMER
v.
THE STATE.
A93A1550.
Court of Appeals of Georgia.
Decided November 1, 1993.
Hal T. Peel, for appellant.
Dupont K. Cheney, District Attorney, John T. Durden, Jr., Assistant District Attorney, for appellee.
POPE, Chief Judge.
Defendant was convicted by a jury of possession of cocaine with intent to distribute. Because he was previously convicted of selling cocaine, he was sentenced to life pursuant to OCGA § 16-13-30 (d).
In his sole enumeration of error, defendant contends the evidence was insufficient to establish his intent to distribute. The evidence *718 showed that defendant was in possession of nine rocks of crack cocaine and was not in possession of any smoking device. And, contrary to defendant's claim that he was smoking the crack and intended to smoke all the rocks himself, two officers testified that defendant did not appear to be under the influence of cocaine at the time of his arrest. Moreover, the State produced an expert in the field of narcotics investigation who opined that someone with that amount of crack cocaine broken up into rocks of that size had it for the purpose of distributing it. See Davis v. State, 200 Ga. App. 44 (2) (406 SE2d 555) (1991). Viewed in a light most favorable to the verdict, this evidence was sufficient to allow a rational jury to find defendant guilty of possession with intent to distribute beyond a reasonable doubt. See Jackson v. Virginia, 443 U.S. 307 (99 SC 2781, 61 LE2d 560) (1979).
Judgment affirmed. Birdsong, P. J., and Andrews, J., concur.